Souris, J.
(concurring). I concur in affirming the order of the circuit court simply on the ground that the circuit judge was correct in concluding that the guardian had failed to establish any present need for changing the beneficiary of the incompetent’s insurance policies.
I do not subscribe my Brother O’Hara’s opinion because I do not consider it necessary to decision in this case, nor do I consider it otherwise desirable, to adopt summarily the holding of the Wisconsin supreme court in Kay v. Erickson, 209 Wis 147 (244 *113NW 625, 84 ALR, 361). Perhaps someday we will have to decide whether in this State an incompetent’s guardian under some circumstances can change the beneficiary named in an insurance policy issued on the life of the incompetent, but I am not at this time prepared to say that I would agree with the decision in Kay v. Erickson. In any event, we need not make that decision now.
T. M. Kavanagh, C. J., and Smith and Adams, JJ., concurred with Souris, J.